internal_revenue_service appeals_office market street suite philadelphia pa number release date date a b certified mail dear department of the treasury person to contact employee id number tel raine reply meply erer to 0s in re eo revocation form required to be filed employer_identification_number cc tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s you have failed to operate exclusively for one or more exempt purposes as required by sec_501 you have not demonstrated that you engage primarily in activities that further an exempt_purpose you have failed to demonstrate that you serve a public rather than a private interest you have -operated more than insubstantially to further private interests and the purposes of substantial contributors and their economic interests contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on the form indicated above for the tax periods beginning on and after date for any open tax years file your return with the appropriate internal_revenue_service center per the instructions of the return you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely jlake dollar_figurel- charles fisher team manager enclosures notice helpful contacts for your deficiency notice’ cc tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce st stop dal dallas tx date taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at south east stop slc salt lake city ut phone if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f form 886-a rev date name of taxpayer explanation of items taxpayer_identification_number org ein schedule number or exhibit year period ended october 20xx legend org - organization name city - city bm-4 - secretary - secretary ra-9 ra-10 ra-11 ra-12 ra-13 - state - state bm thru companies xx - date ein - ein_ family - family agent - agent bm-1 bm-2 bm-3 president - president v p - v p ra-1 ra-2 ra-3 ra-4 ra-5 ra-6 ra-7 ra- co-1 thru co- thru ra issue whether org's org tax exempt status should be revoked effective november 20xx because it did not operate exclusively for exempt purposes as described in sec_501 c facts org was founded in 19xx as non-profit corporation described in sec_509 and sec_170 b a vi of the code and received recognition of its tax exempt status in november of 19xx its organizational documents state that it has the following charitable purposes first org is to promote stimulate and support research in any and all fields of education and to publish and make available the findings of such research to the public and especially those in the educational professions second org is to give aid and assistance to organizations to enable such organizations to maintain and carry on colleges where students may obtain a sound education amended its articles to add the following purpose to engage in and to perform activities that advance or benefit the educational cultural charitable benevolent civic patriotic social fraternal literary athletic recreational scientific or agricultural bm-1 was one of the charter board members but records show that he has not been on org's board for many years and was not on the board for any_tax years in this case its offices are located in city state on the campus of co-1 co-1 in 19xx org during the tax years under audit its officers members of the board_of directors were president president v p vice president secretary secretary org also had other directors on the board its articles of incorporation allow for between to board members according to org board minutes and president org had not been very active as an organization nor did it have any significant financial donors until bm-1 approached it in 19xx to become a supported_organization for the then yet-to-be formed co-2 co-2 co-2 was created on august 20xx and org was named as its primary supported_organization org's december 19xx board minutes indicate that there was a request from bm-1 asking that org be named co-2's supported_organization and that of co-2's net_income would go to org with bm-1 form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanation of items taxpayer_identification_number ein schedule number or exhibit year period ended october 20xx maintaining a say over the use of those funds 'co-2 applied for recognition of exempt status on november 20xx and received a determination_letter recognizing it as an exempt_organization described under sec_501 c effective as of august 20xx the determination_letter further classified co-2 as a supporting_organization described in sec_509 according to its trust agreement its primary supported_organization is the org org bm-1 bm-2 and various family members owned businesses were the primary contributors to co-2 org's first donation from co-2 was pursuant to an agreement executed on december 20xx the agreement specified that org agreed to hold a donation of dollar_figure in the bm-1 bm-2 fund until co-2 received irs recognition of its tax exempt status the agreement also stated that an advisory committee made up of bm-1 bm-2 could offer written recommendations to org as to how money in the fund would be invested or distributed and that the org's board can not authorize any distributions that have not been recommended by the committee once org received the payment it lent the entire amount to co-3 co-3 apparently in a pre-arranged transfer in fact the dollar_figuredollar_figure check written by bm-1 was directly endorsed over to co-3 after co-2 received recognition of its tax exempt status co-3 paid org dollar_figureplus interest an additional dollar_figuredollar_figure org then transferred the entire amount to co-2 on may 20xx on the same day that co-2 received the funds it turned around and loaned dollar_figuredollar_figure to co-3 essentially the dollar_figuredollar_figure never left the control of family or co-3 a review of its records shows that since at least 20xx org has not been operating as an organization as described in its incorporation documents for the most part org merely received funds and then forwarded those funds to wherever whomever the donor requests org's board minutes and donor letters and e-mails show that org did not exercise any control_over the funds that it receives the funds were accepted and then simply transferred according to the donors' directions sometimes org segregated the money in separate fund accounts usually named after the donor or recipients and held them until otherwise directed org's two largest contributors were co-2 and ra-1 who was the mayor of city city during the relevant tax years there are numerous letters and other documents which show that bm-1 through co-2 directed org specifically as to the use and ultimate recipients of the funds org received from co-2 org set up a bm-1 bm-2 fund where funds from co-2 would be placed all of co-2's donations to org were directed to be forwarded either to co-1 for housing scholarships or to other charities most of the funds received from co-2 were for the purpose of making housing scholarships to co-1 co-1 students bm-1 proposed a housing scholarship arrangement to co-1 this arrangement effectively allowed the family to get back ' co-2’s trust agreement was later amended to state that and1 of co-2’s net_income would go to support org c0-3 isan s-corp owned by bm-1 his six sons and his sons’ various trusts form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx the funds that it gave to org for housing scholarships in the form of rent payments hereinafter the arrangement bm-1 controlled the entire arrangement the following describes how the arrangement worked the housing scholarship students are required to reside in property owned by co- co-2 would send a letter or an e-mail every time it would forward a check to org the accompanying letter or e-mail would recommend to org where those funds should be forwarded while there were some letters that directed org to distribute the funds to other charities almost all of the letters and emails directed org to send the funds to co-1 co-1 to go towards housing scholarships for co-1 students these letters contained detailed instructions on where org was to send the funds the amount to be sent and notifying org that co-1 had been informed to expect the money co-4 co-4 is an s-corporation which owns various real properties co-4's shareholders are bm-1 and his six sons who all own equal shares co-4 property is managed by co-5 an s-corporation also owned by family members directed to co-5's property manager who would assist the students in the paper work and in making arrangements to occupy a co-4-owned property once the housing scholarship students occupied a co-4-owned property co-3 would bill co-1 co-1 would then pay co-5 from funds given to it by org once the housing scholarship recipients were selected the students would be co-3 would then forward those funds to co-4 co-1 selected the students for the scholarships the requirements were the following full-time status willingness to sign a rental contract pay own rental deposit pay own utilities preference was given for those with gpa and higher and to upperclassmen the irs interviewed secretary org's one time secretary although she was not a board member she attended every board meeting secretary stated that she was very concerned over the level of control that co-2 exercised over org in regards to the arrangement and resigned from org in protest secretary mentioned that org's board never voted on how to disburse the arrangement money and that org had absolutely no say in how the arrangement money would be spent instead bm-1 via co-2 dictated how org was to spend those funds and org obeyed without question org's board minutes from december 20xx state that board member bm-3 reported that bm-1 through bm-4 said he likes donees to match what he gives and bm-1 to direct where we donate his money at the next org board meeting on august 20xx bm-3 asked to amend the december 20xx board meetings minutes to clarify that his comment regarding bm-1's money reflect that org was independent and that it could not be bound by the family's request but would be sensitive to them in addition to its participation in the housing scholarship arrangement org maintained several funds which were for the benefit of private individuals org form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanation of items taxpayer_identification_number ein schedule number or exhibit year period ended october 20xx solicited and distributed a significant amount of funds to cover medical costs of particular individuals generally who had some connection to co-1 for example in 20xx org made payments of about dollar_figuredollar_figure for ra-2 who suffered from tourette's syndrome ra-2 was a student at co-1 and org collected donations on his behalf and then paid part of ra- 2's hospital bill the dollar_figuredollar_figure which org contributed to co-6 oncology unit of local hospital had originally been collected by org to cover expenses of cancer patient ra- an adjunct co-1 professor these funds were only donated to the hospital because ra- died before the funds were used for her care donations were also solicited for ra-4 who had cancer she was the wife of a co-1 student org collected funds to go towards her cancer treatments but she passed away before it could be used for that purpose org stated that the funds about dollar_figuredollar_figure were disbursed in 20xx to help cover ra-4's funeral_expenses org received donations in the amount of dollar_figuredollar_figure from ra-5 in 20xx to go towards covering the medical_expenses for a particular cancer patient after the patient passed away before receiving the funds the funds were donated to co-1's gymnastics team on the decedent's behalf in 20xx and 20xx org solicited funds in the amount of dollar_figuredollar_figure to cover medical costs for co-1's women's basketball coach ra-6 who had cancer according to co-1 a very minute portion of what was collected was actually paid towards ra-6's bills because his insurance_company began covering more of the costs when this happened org was directed to put those costs in an unrestricted account to be used for other foundation purposes org also maintained a co-21 which accepted donations from ra-1 and from many others these funds were used to produce civic events designed to increase tourism including the city skyfest the children's storybook cavalcade parade christmas parade a shakespeare festival and other civic festivals some of the funds were used to reimburse the city for expenditures the city made for these events and some were spent directly for expenditures in connections with these events according to org records the mayor submitted an annual accounting to the city council to demonstrate how the funds were spent sources of org funds the org provided statements that detail the funds that came into org from various donors the figures and the notations below are taken directly from the statements provided by org tax years ending october 20xx 20xx 20xx 20xx 20xx 19xx 20xx ra-7 -stock bm-1 bm-1 foundation co-21 form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended ein october 20xx org ra-1 other donors christmas sodety christmas parade roats co-7 city rotary ra-8 ra-9 co-8 cco-9 co-10 ra-10 ra-11 co-11 co-12 ra-12 ra-4 donors ra-6 donors co-13 ra-3 sub total interest total income while org's records refer to an organization called the bm-1 foundation by all other indications they are actually referring to co-2 as the schedule shows org received a total of dollar_figure from contributions during the tax years ending october 20xx through 20xx four years preceding the last taxable_year that was reviewed 20xx donors who contributed an aggregate of more than dollar_figuredollar_figure and who are in excess of dollar_figuredollar_figure of the dollar_figure in total support are bm-1 co-2 ra-1 and the co- the major contributors during this time period were co-2 which contributed dollar_figure but org's records show the contribution to be dollar_figuredollar_figure bm-1 who contributed dollar_figuredollar_figure and ra-1 who contributed dollar_figuredollar_figure funds that went through org to various recipients the org provided what they call expense statements that detail the funds that went through org from various donors to their ultimate recipients the figures and the notations in the schedule below are taken directly from the statements provided by org form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx please note that org's expense sheet below does not distinguish between co-2 and bm -1's contributions tax years ending october 20xx 20xk 20xx 20xx 20xx 19xx 20xx for bm-1 cco-1 co-13 returned to bm- co-14 co-15 co-16 co-1 co-17 co-18 co-19 for co-21 co-20 christmas parade city christmas society co-15 co-22 co-23 co-24 -co-9 co-25 co-1 co-1 co-26 ra-3 development cco-1 cco-1 co-27 co-28 co-29 co-30 coo-31 form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended ein october 20xx org co-32 co-1 co-33 -ra-2 for ra-4 co-1 co-34 co-35 co-6 misc total law sec_501 c exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1 c -1 d ii provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 c in easter house v united_states ci ct aff'd f 2d fed cir the court of federal claims considered whether an organization that provided adoption and related health services to pregnant women who agree to place their form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanation of items schedule number or taxpayer_identification_number year period ended org ein october 20xx newborns for adoption through the organization qualified for exemption under sec_501 c the court concluded that the organization did not qualify for exemption in part because the organization did not provide the health-related services to pregnant women who would keep their newborns or use the adoption services of another agency therefore the court found that the organization's business_purpose rather than a charitable purpose was the organization's primary goal in 92_tc_1053 the court held that a school that individuals to become political campaign professionals was not entitled to exemption under sec_501 c because it was operated in a manner designed to train individual who would work for a particular political_party accordingly the court found the school to be serving a private interest within the meaning sec_1 c -1 d ii in kj's fund raisers v commissioner t c memo aff'd f 3d cir the court denied exemption under sec_501 c to an organization formed to raise funds for distribution for charitable causes because its fundraising activities also benefitted its founders the fundraising activities which consisted of selling instant lottery tickets were held at its founders’ lounge the court found that a substantial purpose of the activities was to benefit the lounge by attracting new patrons and discouraging existing patrons from abandoning the lounge in favor of other establishments that sold lottery tickets revrul_72_147 c b held that an organization that provided housing to low income families did not qualify for exemption under sec_501 c because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than the public interest taxpayer position in correspondence dated june 20xx org filed timely protest with a request to seek a meeting with appeals org provided the following in support of their position we are in receipt of the letter dated may 20xx and the attached report from the service's examining agent on behalf of the taxpayer org the 'foundation we hereby protest the proposed revocation of the foundation's tax exempt status under sec_501 of the internal_revenue_code of 19xx as amended effective november 20xx we further protest the service's alternative position that the foundation be reclassified as a private_foundation form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx the foundation disputes the retroactive revocation identified in form 886a the foundation disputes that more than an insubstantial part of its activitie sec_1 which would modify the foundation's status as a publicly-supported charitable_organization under code sec_501 effective as of november 20xx and that the foundation is excluded from reliance on the foundation's determination_letter serves non-exempt purposes related business for whom it paid medical_expenses reclassified as a private_foundation the foundation disputes that if fails the support tests and that it should be the foundation disputes that it operates for the private benefit of the family the foundation disputes that it operates for the private benefit of the individuals government position the presence of a single substantial nonexempt purpose can destroy exemption regardless of the number or importance of an organization's exempt purposes 326_us_279 schoger foundation v commissioner 92_tc_380 92_tc_1053 orange county agricultural society inc v commissioner f 2d an cir the operational_test of sec_1 c - c is designed to insure that an organization's resources and activities are devoted to furthering exempt purposes the operational_test examines the actual purposes of an organization's activities and is not as concerned with the nature of those activities or the organization's statement of purpose in order for an organization to meet the operational_test it must show that no more than an insubstantial part of its activities fail to further an exempt_purpose and that it serves a public rather than a private interest sec_1 c -1 c and c -1 d i when an organization operates for the benefit of private interests if that benefit is substantial the organization by definition does not operate exclusively for exempt purposes in american campaign academy the tax_court upheld the irs' revocation of its tax exempt status on the basis of private benefit because its activities provided a substantial benefit to a partisan political_party the tax_court determined that this private benefit furthered nonexempt purposes revoked the petitioner's tax exempt status it is also important to note that the private benefit is not limited to just monetary gains in american campaign academy the tax_court found that there was a private benefit even though the benefit was to further a partisan purpose not a financial one unlike the concept of private_inurement private benefit can exist when an organization confers a benefit on persons not having a personal and private interest in the activities of an organization le disinterested third parties american campaign academy t c pincite form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx a substantial part of org's activities consistent of delivering funds to be used for housing scholarships at co-1 the funds used for the scholarships were derived from bm-1 via co-2 bm-1 claimed charitable_contribution deductions for the funds he contributed to co-2 that were ultimately transferred to org earmarked to be used for the housing scholarships the scholarships were provided solely to students that stayed at housing owned by the family's corporation the scholarship funds ultimately ended up in the family's pocket thus org helped to facilitate a circular-financing arrangement that benefitted bm-1 org did not operate exclusively for exempt purposes because more than an insubstantial part of its activities was in furtherance of nonexempt purposes--the benefit of private interests with respect to org's relationship with co-2 org allowed itself to be used by bm-1 and co-2 to further the business interests of the family enterprises org maintained no control_over the funds it received from co-2 but merely did as bm- directed org's board minutes demonstrate that with respect to the funds it received from co-2 it operated under the control of bm-1 and did not exercise any independent judgment as to how the funds would be used org allowed itself to used as a conduit for the family funds and to further the private interests of the familys by providing scholarships only to students that rented housing from the familys org like the organizations mentioned in easter house american campaign academy and revrul_72_147 furthered a substantial nonexempt business_purpose and furthered private interests org also accepted donations for the benefit of particular private individuals to pay for their health care while the assistance that org provided to ra-2 ra-4 and others is admirable it is not in furtherance of an exempt_purpose because it does not benefit a charitable_class of individuals in an objective and nonselect manner in the 71_tc_102 the tax_court held that where petitioner made grants to a variety of individuals allegedly in need it had no documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant and thus was not operating in furtherance of exempt purposes in the church in boston there was no information to allow the irs to determine whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such funds was made in furtherance of an exempt_purpose similarly the court in 82_tc_215 stated that the distribution of grants must be made in an objective and nondiscriminatory manner in order to constitute an activity in furtherance of an exempt_purpose tc pincite see also solutions plus inc v commissioner tc memo 20xx-21 a charitable organization's programs must also benefit the members of a recognized charitable_class in a nonselect manner citing american campaign academy tc pincite there is no evidence in the case of org that the grants were made in an objective or nonselect manner in fact it appears that just the opposite occurred org solicited the form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx funds to make the grants not to benefit the general class of those with illnesses but for specific individuals for example org solicited funds from the general_public specifically for the purpose of paying the medical_expenses of ra-2 by doing so org served the private interests of ra-2 there is no evidence in the scant board minutes or any other records as to how the decisions were made to engage in these activities what is known is that more than an insubstantial part of org's activities was the solicitation and use of funds for particular individuals in the community therefore org's tax exempt status should be revoked on grounds that more than an insubstantial part of its activities serves non-exempt purposes and it operates for the private benefit of the family related businesses and the individuals for whom it paid medical_expenses revocation is proposed effective november 20xx the year in which org entered into the relationship with co-2 conclusion because more than an insubstantial part of its activities serves non-exempt purposes and it operates for the private benefit of the family related businesses and the individuals for whom it paid medical_expenses org's determination_letter granting exemption under sec_501 c of the code should be revoked effective november 20xx org's formal protest request for appeal dated june 20xx and analysis is of no consequence to the argument submitted by the service alternative argument law sec_509 of the code states that all organizations domestic or foreign described under sec_501 will be considered private_foundations unless the organization can also be described under sec_509 and sec_170 or sec_509 lr c sec_509 and sec_170 organizations normally receive a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 a from governmental units referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations will consider organizations as publicly supported for the current_year if the organization normally receives at least 33' percent of its total support from a governmental_unit or the general_public in the four taxable form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx years immediately preceding the current taxable_year contributions by an individual trust or corporation shall be taken into account as support from direct or indirect_contributions from the general_public only to the extent that the total amount of the contributions by any such individual trust or corporation does not exceed percent of the organization's total support sec_509 of the code in relevant part includes a domestic or foreign organization described in sec_501 c that normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business from persons other than disqualified persons as defined in sec_4946 with respect to the organization and normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 sec_4946 of the code in relevant part defines a disqualified_person as a person who is a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a or c e a corporation of which persons described in subparagraph a c or own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a c or own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a c or hold more than percent of the beneficial_interest org's public charity status should also be revoked org fails to meet the and support_test for either lr c sec_509 a vi or a organizations therefore it should be reclassified to a private_foundation please see the calculations marked as exhibit sec_1 and which clearly show that org fails all of the public support tests conclusion form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanation of items taxpayer_identification_number ein schedule number or exhibit year period ended october 20xx because org did not satisfy the required support tests org should be reclassified as a private_foundation date 20xx period 20xx taxpayer's name org examiner's name agent public support_test -ire b a vi and a public support total support a test dollar_figure dollar_figure facts fail this computation should not be considered if the organization is primarily supported on gross_receipts from related activities see regulation sec_1_170a-9 date 20xx period 20xx taxpayer’s name org examiner’s name agent public support_test - sec_509 public support total support over support under support_test investment_income and net_income from ubi dollar_figure dollar_figure fail fail - table deleted table deleted table deleted form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer taxpayer_identification_number year period ended org ein october 20xx table deleted form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service
